DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in KR10-2018-0150424 on 11/29/2018. It is noted, however, that applicant has not filed a certified copy of the KR applicant as required by 37 CFR 1.55.


Response to Arguments
Applicant’s arguments filed 12/03/2021 have been fully considered but are moot in light of the amendments.  
Applicant argues (pg. 7-10) that Shalev-Shwartz does not teach all of the limitations as amended. The Examiner has introduced the Wray reference in light of the amendments. Please see the rejections set forth below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (U.S Patent Publication No. 2019/0291726; hereinafter “Shalev-Shwartz”) in view of Wray et al. (U.S Patent Publication No. 2019/0329771; hereinafter “Wray”).

Regarding claim 1, Shalev-Shwartz teaches a method of predicting a motion of surrounding vehicles and controlling an ego vehicle, the method comprising: 
obtaining surrounding vehicle information using a sensor (Shalev-Shwartz [Fig. 1] the system has a plurality of sensors, processor to process the sensor data on the surrounding vehicle information; 
predicting a target lane of the surrounding vehicle based on the obtained surrounding vehicle information (Shalev-Shwartz [0800] the path of the host vehicle and the target vehicle may be predicted. The Examiner interprets that if the target vehicle is predicted to move to the same lane as the host vehicle, the target lane becomes the path, and therefore the target lane may be predicted),
performing future driving trajectory prediction for each target based on the surrounding vehicle information (Shalev-Shwartz [0800] the navigational system may predict the position of the target vehicle near the host vehicle at a delayed time, which means the future position of the vehicle may be known; [0271] the predicted trajectories of the host vehicle and one or more other vehicles may be considered from a current time to a future time t, wherein [0273] determining the predicted trajectories of other vehicles may rely on the current speed and heading of the other vehicles, for example, based on analysis of sensor data aboard the host vehicle); and 
computing a probability of a collision likelihood based on the target lane and trajectory predictions of the surrounding vehicle in which future uncertainty has been taken into consideration and performing longitudinal control for collision avoidance (Shalev-Shwartz [0271] various constraints may be applied to avoid a collision with other vehicles. Based on the predicted trajectories and the arrival time, constraints may be applied so that the vehicles maintain a longitudinal and lateral distance to 
wherein predicting the target lane of the surrounding vehicle includes using an artificial neural network structure in which current and past-time series position information of the surrounding vehicle and road information for a predetermined time are used as input values (Shalev-Shwartz [0813] the predicted path at the motion prediction time may include the position speed, and acceleration along the same trajectory. The localization along the target trajectory at a certain point in time may be used to   predict a path at a later time. With time as input, the position of the target trajectory is known, in which the targeted lane may be a part of the trajectory (output); [0100] the memory of the system uses a trained system, such as a neural network; [0189] wherein within the same system, the calculation is done by the processing unit, wherein the input is the longitudinal distance. The current and past time-series of the distance may provide the longitudinal/lateral positions, and provide the velocity when calculated over a period of time; [0340] the position may be determined, wherein the position as output is a function of time). 
Yet, Shalev-Shwartz does not teach predicting a target lane of the surrounding vehicle from a plurality of potential target lanes based on the obtained surrounding vehicle information, the plurality of potential target lanes being laterally adjacent to one another, and performing future driving trajectory prediction for each of the plurality of potential target lanes including the predicted target lane based on the surrounding vehicle information.
However, in the same field of endeavor, Wray does teach predicting a target lane of the surrounding vehicle from a plurality of potential target lanes based on the obtained surrounding vehicle information, the plurality of potential target lanes being laterally adjacent to one another, and performing future driving trajectory prediction for each of the plurality of potential target lanes including the predicted target lane based on the surrounding vehicle information ([Fig. 8] illustrates a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shalev-Shwartz’s invention of predicting a motion of surrounding vehicles by identifying a potential target lane from a plurality of potential target lane, as taught by Wray, for the purpose of providing data and control that is advantageous to autonomous driving (Wray [0002]). 

Claim 9 is rejected under the same rationale as claim 1. 
Claims 13 and 15 are rejected under the same rationale as the combination of claim 1 and 7. 

Regarding claim 2, the combination of Shalev-Shwartz and Wray teaches the method of claim 1, wherein predicting the target lane of the surrounding vehicle comprises: 
outputting a probability of the target lane as an output value (Shalev-Shwartz [0100] the memory of the system uses a trained system, such as a neural network; [0189] wherein within the same system, the calculation is done by the processing unit, wherein the input is the longitudinal distance. The current and past time-series of the distance may provide the longitudinal/lateral positions, and provide the velocity when calculated over a period of time; [0340] the position may be determined, wherein the position as output is a function of time, wherein knowing the position and trajectories can teach the target lane; [0189] the processing unit may determine the likelihood of the surrounding vehicle changing lanes).


Claim 10 is rejected under the same rationale as claim 2. 

Regarding claim 3, the combination of Shalev-Shwartz and Wray teaches the method of claim 2, wherein predicting the target lane of the surrounding vehicle is performed using Interacting Multiple Model, or Markov Chain in addition to an artificial neural network structure (Shalev-Shwartz [0328] the algorithm may use a Markov Decision Process, where the future predictions may be determined given 

Regarding claim 4, the combination of Shalev-Shwartz and Wray teaches the method of claim 1, wherein performing the driving trajectory prediction comprises: 
using an artificial neural network structure in which current and past time-series longitudinal/lateral positions and/or velocity of the surrounding vehicle for a predetermined time are used as input values and outputting longitudinal/lateral positions as an output value (Shalev-Shwartz [0100] the memory of the system uses a trained system, such as a neural network; [0189] wherein within the same system, the calculation is done by the processing unit, wherein the input is the longitudinal distance. The current and past time-series of the distance may provide the longitudinal/lateral positions, and provide the velocity when calculated over a period of time; [340] the position may be determined, wherein the position as output is a function of time). 

Claim 11 is rejected under the same rationale as claim 4. 

	Regarding claim 5, the combination of Shalev-Shwartz and Wray teaches the method of claim 4, wherein performing the driving trajectory prediction is performed using Polynomial fitting using the artificial neural network position outputs (Shalev-Shwartz [0106] the map data stores sparse data model including polynomial representations of road features or target trajectories of the vehicle. map database 

	Regarding claim 6, the combination of Shalev-Shwartz and Wray teaches the method of claim 4, wherein a probability of the longitudinal/lateral positions is output as a final output value through a process of transforming the deterministic prediction output values output as the longitudinal/lateral positions, into a probabilistic prediction output values (Shalev-Shwartz [0351] the future states (which may include longitudinal/lateral position) and actions may be determined and evaluated; [0352] the navigational system may select an action for the host based on the expected rewards determined as a result of potential future actions (prediction output values) in response to predicted future states. The selection is based on the options and rewards analysis previously performed).  

Regarding claim 7, the combination of Shalev-Shwartz and Wray teaches the method of claim 1, wherein computing the probability of the collision likelihood and performing the longitudinal control comprises: 
performing optimal longitudinal control that minimizes a cost function (Shalev-Shwartz [0253] the cost function over driving trajectories may be calculated, and the trajectory that minimizes the cost is found and implemented), a difference between a longitudinal target velocity and a current velocity and target acceleration, while a collision probability does not exceed a predetermined value (Shalev-

Claim 12 is rejected under the same rationale as claim 7.  

Regarding claim 8, the combination of Shalev-Shwartz and Wray teaches the method of claim 7, wherein: 
longitudinal control in which uncertainty for a collision has been taken into consideration is performed using longitudinal safety distance restriction between an ego vehicle and the surrounding vehicle in a chance-constraint form through probabilistic motion prediction for a motion of the surrounding vehicle (Shalev-Shwartz [0324] when planning out the path, the state of the vehicle can be modeled as a function of the vehicle speed and position, and reflect the safe distance of the vehicle from the preceding vehicle; [0363] the example studies the correlation between the driving behavior, with probability) , and 
a desired driving style of the automated driving algorithm is adjusted by controlling a chance-constraint parameter (Shalev-Shwartz [0306-0307] different types of driving style may be applied, wherein different navigational constraints are modified depending on the driving style)

Claims 14 and 16 are rejected under the same rationale as claim 8. 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665     
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665